Exhibit 10.8

 

INTRUSION INC.

 

NOTICE OF GRANT OF STOCK OPTION

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Intrusion Inc. (the “Corporation”):

 

OPTIONEE:

     

GRANT NUMBER:

     

GRANT DATE:

     

EXERCISE PRICE:

$                               per share

   

NUMBER OF OPTION SHARES:

                                  shares

   

EXPIRATION DATE:

     

TYPE OF OPTION:

                     Incentive Stock Option

     

                      Non-Statutory Stock Option

   

VESTING SCHEDULE:

 

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Intrusion Inc. 2015 Stock Incentive Plan (the
“Plan”). Optionee further agrees to be bound by the terms of the Plan and the
terms of the Option as set forth in the Stock Option Agreement attached hereto
as EXHIBIT A. A copy of the Plan is available upon request made to the Corporate
Secretary at the Corporation’s principal offices.

 

REPURCHASE RIGHTS. Optionee hereby agrees that the shares acquired upon the
exercise of the Option may be subject to certain repurchase rights set forth in
the Stock Option Agreement.

 

EMPLOYMENT AT WILL. Nothing in this Notice or in the attached Stock Option
Agreement or in the Plan shall confer upon Optionee any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining Optionee) or of Optionee, which rights are hereby
expressly reserved by each, to terminate Optionee’s Service at any time for any
reason, with or without cause.

 

DEFINITIONS. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.

 

 

--------------------------------------------------------------------------------

 

 

DATED:___________________

 

 

INTRUSION INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

  OPTIONEE             Signature:       Printed Name:       Address:            
       

 

ATTACHMENTS
EXHIBIT A - STOCK OPTION AGREEMENT

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

STOCK OPTION AGREEMENT

 

 